Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 1 of 11 Page ID #:4287



    1   Marc M. Seltzer (54534)                   Howard Langer
        SUSMAN GODFREY L.L.P.                     Edward Diver
    2   1900 Avenue of the Stars, Suite 1400      Peter Leckman
        Los Angeles, CA 90067-6029                LANGER GROGAN AND DIVER
    3   Phone: (310) 789-3100                     PC
        Fax: (310) 789-3150                       1717 Arch Street, Suite 4130
    4   Email: mseltzer@susmangodfrey.com         Philadelphia, PA 19103
                                                  Tel: (215) 320-5660
    5   Scott Martin                              Fax: (215) 320-5703
        Irving Scher                              Email: hlanger@langergrogan.com
    6   HAUSFELD LLP                              Email: ndiver@langergrogan.com
        33 Whitehall Street, 14th Floor           Email: pleckman@langergrogan.com
    7   New York, NY 10004
        Tel: (646) 357-1100
    8   Fax: (2121) 202-4322
        Email: smartin@hausfeld.com
    9   Email: ischer@hausfeld.com
   10   [Additional Counsel listed in Signature
        Block]
   11
        Interim Class Counsel
   12

   13
                             UNITED STATES DISTRICT COURT
   14
                           CENTRAL DISTRICT OF CALIFORNIA
   15

   16
        IN RE: NATIONAL FOOTBALL                  CASE NO.: 2:15-ml-02668-PSG-JEM
   17   LEAGUE’S “SUNDAY TICKET”                  CLASS ACTION
        ANTITRUST LITIGATION
   18
                                                  [PROPOSED] STIPULATED
   19                                             EXPERT PROTOCOL
   20   THIS DOCUMENT RELATES TO ALL
        ACTIONS
   21

   22

   23

   24

   25

   26

   27

   28
                           [PROPOSED] STIPULATED EXPERT PROTOCOL
                                CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 2 of 11 Page ID #:4288



    1         Pursuant to Fed. R. Civ. P. 29, the parties, through their respective counsel of
    2   record,1 stipulate to the following order (the “Stipulation and Order”) regarding the
    3   scope of expert discovery in the above captioned matter and all other matters
    4   subsequently consolidated with them (collectively, the “Action”), subject to
    5   approval by the Court:
    6   I. GENERAL PROVISIONS
    7         This Stipulation and Order applies to all parties to the Action. This
    8   Stipulation and Order provides the protocols applicable to conducting discovery
    9   relating to expert witnesses. The parties agree that there shall be no discovery or
   10   disclosures with respect to non-testifying experts and/or consultants. Nothing in this
   11   Stipulation and Order shall preclude any party from seeking to modify it later for
   12   good cause; prior to doing so, however, counsel of record shall meet and confer
   13   among themselves in a good-faith effort to reach agreement as to the appropriate
   14   scope of any modifications or revisions to this Stipulation and Order.
   15   II. GOVERNING LAW
   16         Expert discovery shall be governed by the applicable provisions of the
   17   Federal Rules of Civil Procedure, except as otherwise provided herein or in any
   18   other order in this Action. Unless specifically modified herein, nothing in this
   19   Stipulation and Order shall be construed to abrogate, modify, or enlarge the Federal
   20   Rules of Civil Procedure.
   21   III. DISCOVERY RELATING TO EXPERTS
   22         A. Expert-Related Materials To Be Disclosed
   23         1.     Each party shall make all disclosures required by Rule 26(a)(2)(A) and
   24   (B)(i), (iii), (iv), (v), and (vi) of the Federal Rules of Civil Procedure, as modified
   25

   26
        1
          As discussed among the parties, DIRECTV will renew its motion to compel
   27   arbitration and stay proceedings, which was previously denied as moot given the
        Court’s decision to dismiss this action with prejudice. Dkt. No. 251. DIRECTV
   28   nevertheless agrees to this Stipulated Expert Protocol without waiver of its right to
        move to compel arbitration.
                                               1
                           [PROPOSED] STIPULATED EXPERT PROTOCOL
                                CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 3 of 11 Page ID #:4289



    1   by this Stipulation and Order, at the times provided by any applicable rules and
    2   Court order(s) governing the disclosure of expert testimony in this Action.
    3         2.     Within three (3) business days of the service of any expert report or
    4   expert declaration pursuant to Federal Rule of Civil Procedure Rule 26(a)(2)(B) or
    5   otherwise, the party or parties proffering the expert shall produce, subject to the
    6   limitations set forth in paragraphs III.A.4 through III.A.7:
    7                a.     a copy of any document reflecting the facts, data, and other
    8         information referred to therein or relied upon by the expert in forming the
    9         expert’s opinions, including, but not limited to, underlying data, spreadsheets
   10         (including formulas therein), computerized regression analysis and/or other
   11         underlying reports, programs, computer codes and schedules sufficient to
   12         reconstruct the work, calculations, and/or analyses upon which the expert
   13         witness is relying for their opinions;2
   14                b.     exhibits, information, or data processed or modeled by a
   15         computer at the direction of an expert in the course of forming the expert’s
   16         opinions; and
   17                c.     all data sets exactly as relied upon by the experts, and all
   18         spreadsheets in the report or exhibits in native format.
   19         3.     The information required by paragraph III.A.2 above shall be produced
   20   electronically (via email or FTP site) where feasible, and shall be produced to (i)
   21   counsel for each Defendant (one copy per Defendant or group of Defendants
   22   represented by the same counsel); and (ii) each of Plaintiffs’ Co-Lead Counsel
   23   appointed by the Court. Data, statistical analyses, or other information (including
   24   any calculation or exhibit) upon which an expert relies for any of their opinion(s) in
   25   this matter shall be provided in machine-readable format, including any data that
   26   has been cleaned, reformatted, or modified in any way from the form in which it
   27
        2
         Notwithstanding the obligation to disclose documents, data, or other information
   28   “relied on” by the expert witness, documents, data, or other information that is
        merely “considered by” the expert witness do not need to be disclosed.
                                               2
                           [PROPOSED] STIPULATED EXPERT PROTOCOL
                                CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 4 of 11 Page ID #:4290



    1   may have been provided to the expert. To the extent the disclosures required by this
    2   Stipulation and Order describe or include exhibits, information, or data results
    3   generated, processed, or modeled by computer at the direction of a disclosed expert
    4   witness and relied upon in forming his or her opinions, machine-readable copies of
    5   the input data along with the appropriate computer program(s) and instructions
    6   sufficient to replicate such exhibits, information, and data results shall be produced
    7   to all parties.
    8          4.     No party need produce programs or software that are commercially
    9   available at a reasonable cost, as long as the party offering the expert’s opinion
   10   provides timely and reasonable access for purposes of replication or analysis of
   11   disclosed results.
   12          5.     Documents that are publicly available at a reasonable cost need not be
   13   produced absent specific request if they are identified with sufficient specificity to
   14   allow the opposing side to locate and obtain the document.
   15          6.     Documents that have previously been produced during discovery in
   16   this Action need not be produced if they are identified by Bates number.
   17          7.     Transcripts of depositions taken in this Action need not be produced if
   18   the party identifies in writing the deponent names and dates for transcripts, and the
   19   exhibit numbers of all exhibits from such deposition.
   20          B.     Expert Materials Not Requiring Disclosure
   21          1.     Notwithstanding the foregoing, the following types of information
   22   shall not be the subject of any form of discovery (including by deposition):
   23                 a.     the content of communications, written or otherwise exchanged,
   24          recounted, or memorialized among and between: (i) counsel and the expert
   25          witness and/or the expert witness’s staff and/or supporting firms; (ii) counsel
   26          and any non-testifying expert and/or consultant and/or their staff and/or
   27          supporting firms; (iii) the expert witness, other experts, and/or non-testifying
   28          experts and/or consultants; (iv) expert witnesses and their staff and/or
                                                 3
                             [PROPOSED] STIPULATED EXPERT PROTOCOL
                                  CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 5 of 11 Page ID #:4291



    1         supporting firms; (v) non-testifying experts and/or consultants and their staff
    2         and/or supporting firms; (vi) the respective staffs and/or supporting firms of
    3         expert witnesses or non-testifying experts and/or consultants and the staffs
    4         and/or supporting firms of other experts or non-testifying experts and/or
    5         consultants; and (vii) non-testifying experts and/or consultants and industry
    6         contacts; however, to the extent that a testifying expert communicates with
    7         another testifying expert and relies on such communications in forming his or
    8         her opinions, this provision does not bar discovery of such communications;
    9               b.     notes, drafts, written communications, or other records of
   10         preliminary or intermediate, work prepared or created by, for, or at the
   11         direction of expert witnesses, non-testifying experts, and/or consultants;
   12               c.     drafts of: expert reports, affidavits, declarations, or other expert
   13         materials, including, without limitation, draft studies, analyses, calculations,
   14         modeling, data runs, opinions, or written expert testimony; draft expert work
   15         papers prepared in connection with the litigation; or other preliminary expert
   16         opinions or any communication between an expert and their staff, assistants,
   17         or agents and any other expert retained by the party, including their staff,
   18         assistants, or agents; draft materials prepared by, for, or at the direction of an
   19         expert witness;
   20               d.     any comments, information, or communications, whether oral or
   21         written, related to a report, affidavit or declaration or draft report, affidavit,
   22         or declaration of an expert witness prepared in connection with the litigation
   23         by: (i) counsel for a party retaining the expert witness, (ii) a non-testifying
   24         expert and/or consultant, (iii) any person working at the direction of an
   25         expert witness, (iv) any other expert witness, (v) any other non-testifying
   26         expert and/or consultant, or (vi) any person working at the direction of
   27         another expert witness or non-testifying expert and/or consultant unless such
   28
                                               4
                           [PROPOSED] STIPULATED EXPERT PROTOCOL
                                CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 6 of 11 Page ID #:4292



    1         comments were relied upon by the expert in forming the expert witness’s
    2         opinion; and
    3                e.      budgets, invoices, bills, receipts, or time records concerning
    4         testifying or non-testifying expert witnesses or consultants, their staff,
    5         assistants, colleagues, or associates, or their companies or organizations.
    6         2.     This Stipulation and Order applies to all prior and future work in this
    7   matter of the parties’ experts. The parties are not required to produce or exchange
    8   logs reflecting any of the aforementioned items that are not subject to discovery or
    9   production pursuant to this Stipulation and Order.
   10         3.     This Stipulation and Order does not impose any independent
   11   obligation to retain the information covered by paragraph III.B.1 above.
   12         4.    Notwithstanding      paragraph     III.B.1    above,    all   information,
   13   communications, or documents upon which the expert relies as a basis for their
   14   opinion are discoverable.
   15         5.     This Stipulation and Order does not preclude reasonable questions at
   16   deposition related to an expert witness’s compensation, including but not limited to
   17   the number of hours the expert witness expended in preparing his or her expert
   18   report and in preparing for his or her deposition.
   19         6.     Nothing herein shall be construed to prevent questions relating to the
   20   substance of the expert witness’s opinion(s) (including alternative theories,
   21   methodologies, variables, or assumptions that the expert witness may not have
   22   relied upon in formulating his or her opinions). Thus, notwithstanding anything to
   23   the contrary herein, an expert witness may be presented at deposition, hearing, or
   24   trial with documents, testimony, or other materials not contained in his or her
   25   expert report and questioned about whether the expert witness relied or did not rely
   26   on such documents, testimony, or other materials in formulating his or her
   27   opinion(s), and whether such documents, testimony, or other materials would cause
   28   the expert witness to alter her or his opinion(s) in any respect.
                                               5
                           [PROPOSED] STIPULATED EXPERT PROTOCOL
                                CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 7 of 11 Page ID #:4293



    1            7. Nothing herein shall limit or waive any party’s right to object to the
    2   admission into evidence of any party’s expert witness report or opinion(s) or other
    3   materials, or to the qualification of any person to serve as an expert witness.
    4            8.    No subpoena for deposition or documents need be served on any
    5   expert witness. Instead the party who retained the expert witness shall make the
    6   expert witness available for a deposition at a time and place mutually agreeable to
    7   the parties and shall produce documents in accordance with the terms of this
    8   Stipulation and Order.
    9            9.    Attorney communications as to the relevance or significance of facts
   10   or data and as to the consideration of alternatives are completely exempt from
   11   disclosure.
   12            10.   This Stipulation and Order shall be effective upon approval of the
   13   Court.
   14            11.   This Stipulation and Order may be amended only by subsequent
   15   written stipulation among the parties or upon order of the Court.
   16

   17   IT IS SO STIPULATED.
   18
        Dated: January 5, 2021                  Respectfully submitted,
   19

   20                                           By:     /s/ Marc M. Seltzer
                                                        Marc M. Seltzer
   21
        Marc M. Seltzer                               Arun Subramanian
   22   SUSMAN GODFREY L.L.P.                         William Christopher Carmody
        1900 Avenue of the Stars, Suite 1400          Seth Ard
   23
        Los Angeles, CA 90067                         Ian M. Gore
   24   Tel: (310) 789-3100                           SUSMAN GODFREY LLP
        Fax: (310) 789-3150                           1301 Avenue of the Americas, 32nd FL.
   25
        Email: mseltzer@susmangodfrey.com             New York, NY 10019
   26                                                 Tel: (212) 336-8330
        Michael D. Hausfeld                           Fax: (212) 336-8340
   27
        HAUSFELD LLP                                  Email:
   28
                                                6
                            [PROPOSED] STIPULATED EXPERT PROTOCOL
                                 CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 8 of 11 Page ID #:4294



    1
        1700 K. Street NW, Suite 650           asubramanian@susmangodfrey.com
    2   Washington, DC 20006                   Email: bcarmody@susmangodfrey.com
        Tel: (202) 540-7200                    Email: sard@susmangodfrey.com
    3   Fax: (202) 540-7201                    Email: igore@susmangodfrey.com
    4   Email: mhausfeld@hausfeld.com
                                               Michael P. Lehmann (SBN77152)
    5   Scott Martin                           Bonny E. Sweeny (SBN 176174)
        Irving Scher                           Christopher L. Lebsock (SBN 184546)
    6
        HAUSFELD LLP                           HAUSFELD LLP
    7   33 Whitehall Street, 14th Floor        600 Montgomery St., Suite 3200
        New York, NY 10004                     San Francisco, CA 94111
    8
        Tel: (646) 357-1100                    Tel: (415) 633-1908
    9   Fax: (212) 202-4322                    Fax: (415) 358-4980
        Email: smartin@hausfeld.com            Email: mlehmann@hausfeld.com
   10
        Email: ischer@hausfeld.com             Email: bsweeney@hausfeld.com
   11                                          Email: clebsock@hausfled.com
   12                                          Howard Langer
   13
                                               Edward Diver
                                               Peter Leckman
   14                                          LANGER GROGAN AND DIVER PC
   15
                                               1717 Arch Street, Suite 4130
                                               Philadelphia, PA 19103
   16                                          Tel: (215) 320-5660
   17
                                               Fax: (215) 320-5703
                                               Email: hlanger@langergrogan.com
   18                                          Email: diver@langergrogan.com
   19                                          Email: pleckman@langergrogan.com

   20                                          Interim Class Counsel
   21
        DATED: January 5, 2021              /s/ Beth A. Wilkinson
   22                                           Beth A. Wilkinson (admitted pro hac
                                                vice)
   23                                           Brian L. Stekloff (pro hac vice pending)
   24                                           Rakesh N. Kilaru (pro hac vice pending)
                                                Jeremy S. Barber (pro hac vice pending)
   25
                                                WILKINSON STEKLOFF LLP
   26                                           2001 M Street NW, 10th Floor
                                                Washington, DC 20036
   27                                           Telephone: (202) 847-4000
   28                                           Facsimile: (202) 847-4005
                                                bwilkinson@wilkinsonstekloff.com
                                              7
                          [PROPOSED] STIPULATED EXPERT PROTOCOL
                               CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 9 of 11 Page ID #:4295



    1                                          bstekloff@wilkinsonstekloff.com
                                               rkilaru@wilkinsonstekloff.com
    2                                          jbarber@wilkinsonstekloff.com
    3
                                               Neema T. Sahni (Bar No. 274240)
    4                                          COVINGTON & BURLING LLP
    5                                          1999 Avenue of the Stars
                                               Suite 1500
    6                                          Los Angeles, CA 90067-6045
    7                                          Telephone: (424) 332-4800
                                               Facsimile: (424) 332-4749
    8                                          nsahni@cov.com
    9                                          Gregg H. Levy (admitted pro hac vice)
   10                                          Derek Ludwin (admitted pro hac vice)
                                               COVINGTON & BURLING LLP
   11                                          One CityCenter
   12                                          850 Tenth Street NW
                                               Washington, DC 20001
   13                                          Telephone: (202) 662-6000
   14                                          Facsimile: (202) 662-6291
                                               glevy@cov.com
   15                                          dludwin@cov.com
   16
                                               Counsel for Defendants National
   17                                          Football League, NFL Enterprises LLC,
                                               and the Individual NFL Clubs
   18

   19   DATED: January 5, 2021              /s/ Tammy A. Tsoumas
                                                Tammy A. Tsoumas (Bar No. 250487)
   20
                                                Jonathan J. Faria (Bar No. 274019)
   21                                           KIRKLAND & ELLIS LLP
                                                2049 Century Park East, Suite 3700
   22
                                                Los Angeles, CA 90067
   23                                           telephone 310-552-4200
                                                tammy.tsoumas@kirkland.com
   24
                                                jon.faria@kirkland.com
   25
                                               Michael E. Baumann (Bar No. 145830)
   26
                                               Melissa D. Ingalls (Bar No. 174861)
   27                                          Robyn E. Bladow (Bar No. 205189)
                                               KIRKLAND & ELLIS LLP
   28                                          555 South Flower Street
                                             8
                         [PROPOSED] STIPULATED EXPERT PROTOCOL
                              CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 10 of 11 Page ID
                                 #:4296


  1                                               Los Angeles, CA 90071
                                                  Telephone: (213) 680-8400
  2                                               Facsimile: (213) 680-8500
  3                                               michael.baumann@kirkland.com
                                                  melissa.ingalls@kirkland.com
  4                                               robyn.bladow@kirkland.com
  5
                                                  Counsel for Defendants DIRECTV, LLC
  6                                               and DIRECTV Holdings LLC
  7
                              SIGNATURE CERTIFICATION
  8

  9         Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
 10   listed, and on whose behalf this filing is submitted, concur in the filing’s content
 11
      and have authorized this filing.
 12

 13                                         By:    /s/ Marc M. Seltzer
                                                   Marc M. Seltzer
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             9
                         [PROPOSED] STIPULATED EXPERT PROTOCOL
                              CASE NO. 2:15-ml-02668-PSG-JEM
Case 2:15-ml-02668-PSG-JEM Document 282 Filed 01/05/21 Page 11 of 11 Page ID
                                 #:4297


  1                              [PROPOSED] ORDER
  2         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  3
      Dated: _____________________      ____________________________
  4                                     JOHN E. McDERMOTT
                                        UNITED STATES MAGISTRATE JUDGE
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          10
                       [PROPOSED] STIPULATED EXPERT PROTOCOL
                            CASE NO. 2:15-ml-02668-PSG-JEM
